NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       APR 21 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE DARWIN QUINTANILLA,                        No.   20-71384

                Petitioner,                     Agency No. 206-402-118

 v.
                                                MEMORANDUM*
MERRICK GARLAND, Attorney General

                Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 13, 2021**
                                 Seattle, Washington

Before: O’SCANNLAIN and CALLAHAN, Circuit Judges, and FITZWATER,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
      Jose Darwin Quintanilla (“Quintanilla”), a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his

application for deferral of removal under the Convention Against Torture

(“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     Substantial evidence supports the BIA’s determination that

Quintanilla did not establish a reasonable likelihood of torture if removed to El

Salvador. See Maldonado v. Lynch, 786 F.3d 1155, 1164 (9th Cir. 2015). The

alleged reasons for the beatings Quintanilla suffered in his youth—his refusal to

join a gang and suspicion that he was a gang member—do not suggest that his

prior assailants have any motive to torture him if he returns to El Salvador,

especially considering that Quintanilla lived with his father unharmed for some

time. The BIA also reasonably found Quintanilla can relocate to avoid harm by the

gangs and that the country conditions do not compel the conclusion that

Quintanilla would be tortured for refusing to join the gangs and living in El

Salvador. See 8 C.F.R. § 1208.16(c)(3)

      2.     Substantial evidence also supports the BIA’s determination that

Quintanilla did not establish that the police would acquiesce to any inflicted torture

by gang members. See Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir.



1
 Because the parties are familiar with the facts, we restate only those necessary to
explain our decision.

                                          2
2014). The police investigated the murder by gang members of Quintanilla’s uncle

and, generally, police and the Salvadoran government are attempting to control the

criminal gangs in El Salvador. Accordingly, Quintanilla has not carried his burden

of showing that the government would torture him or acquiesce in his torture.

      PETITION DENIED.




                                        3